     Case 2:20-cv-01533-JCM-EJY Document 21 Filed 11/04/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    DIANA PEREZ,                                             Case No. 2:20-cv-01533-JCM-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7    COMENITY BANK,
 8                   Defendant.
 9

10          Pending before the Court is Plaintiff’s proposed Discovery Plan and Scheduling Order (ECF
11   No. 17) to which Defendant objects. See ECF No. 19.
12          This case involves alleged violations of the Telephone Consumer Protection Act
13   (“TCPA”). Defendant filed a Motion to Stay this dispute pending the outcome of the Facebook, Inc.
14   v. Duguid matter (the “Facebook matter”) which is before the U.S. Supreme Court. The Court is
15   aware that the Facebook matter has not yet been argued and a decision is, at best, months away. The
16   issue in Facebook is whether the definition of an automatic telephone dialing system (“ATDS”) in
17   the TCPA includes any device that can store and automatically dial telephone numbers even if the
18   device does not use a random or sequential number generator.
19          Plaintiff’s Complaint alleges she was called approximately 250 times by Defendant in
20   violation of the TCPA. ECF No. 1. Plaintiff also alleges a state common law claim for Invasion of
21   Privacy. Id. In Defendant’s Motion to Stay, Defendant argues that the definition of an ATDS “is
22   fundamental to Plaintiff[’s] claims and will be instrumental in determining the scope of liability and
23   disputed issues in this litigation.” ECF No. 11 at 2.
24          The Court understands that full-blown discovery may not be warranted during the pendency
25   of the Facebook matter before the U.S. Supreme Court; however, compliance with initial disclosures,
26   production by Defendant of evidence pertaining to Defendant’s contention that Plaintiff was not
27   called using an ATDS as Defendant believes that term is properly defined by the TCPA, production
28   of evidence by Plaintiff showing the number of times she was called, and production of evidence
                                                      1
     Case 2:20-cv-01533-JCM-EJY Document 21 Filed 11/04/20 Page 2 of 2




 1   regarding Plaintiff’s claimed damages may all proceed without placing a heavy burden on either

 2   party. The production of this evidence will ensure that if the Court grants Defendant’s Motion to

 3   Stay pending the outcome of the Facebook matter, the parties are ready to proceed without delay

 4   once the Facebook matter is decided or, if the Court denies Defendant’s Motion to Stay, the parties

 5   are prepared to promptly proceed with more in depth discovery.

 6            Accordingly,

 7            IT IS HEREBY ORDERED that Plaintiff’s proposed Discovery Plan and Scheduling Order

 8   (ECF No. 17) is DENIED without prejudice.

 9            IT IS FURTHER ORDERED that within fourteen (14) days of the date of this Order the

10   parties shall exchange initial disclosures in accordance with the Local and Federal Rules of Civil

11   Procedure.

12            IT IS FURTHER ORDERED that within thirty (30) days of the date of this Order:

13             •   Plaintiff shall produce documents in her possession supporting her claim that
                   she was called approximately 250 times by Defendant. If a request to the
14                 telecommunication company to which Plaintiff subscribes is necessary to
                   obtain these records, Plaintiff shall make such request. If a subpoena is
15                 necessary to obtain these records, Plaintiff may, but is not ordered to, issue
                   such subpoena for her telephone records;
16
               •   To the extent not produced with her initial disclosures, Plaintiff shall produce
17                 documents in her possession supporting her claim of damages; and,
18             •   Defendant shall produce documents supporting its claim that Plaintiff was not
                   called using an ATDS as Defendant believes that term is properly defined
19                 under the TCPA.
20            IT IS FURTHER ORDERED that if the Court grants Defendant’s Motion to Stay, all other

21   discovery is stayed in this action in accordance with the terms of the Court’s order.

22            IT IS FURTHER ORDERED that if the Court denies Defendant’s Motion to Stay, the parties

23   shall file a joint, proposed discovery plan and scheduling order within ten (10) days of the Court’s

24   order.

25            Dated this 4th day of November, 2020

26

27
                                                    ELAYNA J. YOUCHAH
28                                                  UNITED STATES MAGISTRATE JUDGE
                                                       2
